United States Securities and Exchange Commission Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): March 18, 2008 Commission File No. Exact Name of Registrant as Specified in its Charter and Principal Office Address and Telephone Number State of Incorporation I.R.S. Employer Identification Number 1-16681 The Laclede Group, Inc. 720 Olive Street St. Louis, MO 63101 314-342-0500 Missouri 74-2976504 1-1822 Laclede Gas Company 720 Olive Street St. Louis, MO 63101 314-342-0500 Missouri 43-0368139 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On March 18, 2008, Laclede Gas Company (“Laclede”) and Mississippi River Transmission Corporation (“MRT”) executed amendments and restatements of each of the following agreements effective April1,2008: · Storage Service Agreement for Rate Schedule FSS, Contract #3147 · Transportation Service Agreement for Rate Schedule FTS, Contract #3310 and · Transportation Service Agreement for Rate Schedule FTS, Contract #3311. Under these amendments and restatements, the term of each of these contracts was extended to April 30,2013 with automatic annual extensions thereafter unless otherwise terminated. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE LACLEDE GROUP, INC. Date: March 24, 2008 By: /s/M. D. Waltermire M. D. Waltermire Chief Financial Officer LACLEDE GAS COMPANY Date March 24, 2008 By: /s/M. D. Waltermire M. D. Waltermire Chief Financial Officer
